Order filed June 16, 2022




                                         In The

        Eleventh Court of Appeals
                                     ___________

                                No. 11-22-00130-CV
                                     ___________

                       TERESA SHUMSKIE, Appellant
                                           V.
                            TRINA FINNELL, Appellee


                     On Appeal from the 441st District Court
                            Midland County, Texas
                        Trial Court Cause No. CV56097


                                       ORDER
      On May 27, 2022, Appellant, Teresa Shumskie, filed a motion in this court
pursuant to Rule 24.4 of the Texas Rules of Appellate Procedure. She requested that
this court (1) issue emergency temporary orders to prevent disbursement of money
held in the registry of the trial court and (2) vacate the trial court’s supersedeas orders
and rule on the merits of Appellant’s request for a supersedeas bond. See TEX. R.
APP. P. 24.4. Pursuant to Appellant’s request, we issued an order granting a
temporary stay. See TEX. R. APP. P. 24.4(c).
      The parties have now reached an agreement regarding supersedeas, the funds
held in the registry of the trial court, and the enforcement of the trial court’s
judgment. Furthermore, the trial court has signed an agreed order effectuating the
parties’ agreement. Appellant has notified this court that the agreed order moots her
Rule 24.4 motion. Accordingly, we vacate our May 31, 2022 order granting a
temporary stay, and we dismiss as moot Appellant’s Emergency Rule 24.4 Motion
for Temporary Orders and for Review of Trial Court Supersedeas Rulings.


                                                    PER CURIAM


June 16, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2